Citation Nr: 0001973	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  94-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a penetrating shell 
fragment wound of the right back, involving Muscle Group I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
March 1946 and from July 1948 to November 1949.  This appeal 
arises from a November 1993 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) which denied 
service connection for frostbite of the feet, and which 
denied an increased (compensable) evaluation for the service-
connected residuals of a shell fragment wound of the right 
back.  

A review of the record shows the veteran initially requested 
that he be afforded a personal hearing before a member of the 
Board of Veterans' Appeals (Board) at the local RO.  In May 
1996, his representative reported that the veteran wished to 
withdraw said request.  In statements dated in October 1998 
and July 1999, the veteran asked that he be given the 
opportunity to have a teleconference hearing before a member 
of the Board instead of a Travel Board hearing.  
Subsequently, the veteran canceled a videoconference hearing 
that had been scheduled on 
December 2, 1999. 

In view of the Board's finding that additional development is 
warranted, the issue of an increased (compensable) evaluation 
for the service-connected residuals of a shell fragment wound 
of the right back will be discussed in the Remand portion of 
this decision.

In an undated statement of the veteran, received in October 
1998, he referred to additional issues, to include benefits 
under 38 U.S.C.A. § 1151 and service connection for left knee 
disability and battle fatigue.  These matters are referred to 
the RO for action deemed appropriate.


FINDINGS OF FACT

1.  Medical evidence confirming a diagnosis of frostbite of 
the feet or the residuals thereof has not been presented.

2.  The veteran's claim for service connection for frostbite 
of the feet is not plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for frostbite 
of the feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records from the veteran's first period of 
service reveal that he was wounded in action in January 1945.  
Specifically, he sustained a penetrating shell fragment wound 
to the right dorsal region of his back.  He was given 
penicillin treatment and discharged from the hospital the 
next day.  There were no findings pertaining to frostbite 
and/or a cold injury of the feet.  On a Report of Physical 
Examination pending service discharge, the veteran was noted 
to have sustained a shrapnel wound to his back.  There was a 
small round scar on the right posterior thorax.  There were 
no muscular abnormalities.  The wound was non-symptomatic.  
His feet were normal.

In August 1947, the veteran was afforded a VA general medical 
examination in order to determine the severity of his 
service-connected shell fragment wound.  At that time, his 
complaints pertained mostly to the residuals of an inservice 
right knee injury.  An examination of the skin revealed a 
shrapnel wound in the middle of the veteran's back that was 
one inch by three-quarters of an inch.  The veteran's feet 
were essentially normal.

The veteran was afforded another VA general medical 
examination in February 1948.  He reported having sustained a 
shell fragment wound to the right side of his back in January 
1945.  He complained of experiencing a "pinching sensation" 
at the site of the scar.  There was a scar three-quarters of 
an inch long and a quarter of an inch wide at the level of 
the thoracic vertebrae.  His feet were again found to be 
normal. 

For his second period of active military service, the 
veteran's enlistment and discharge examinations indicated 
that he had no musculo-skeletal defects, and that his feet 
were normal.  The scar on his back was noted.  The service 
medical records contained no references to frostbite of the 
feet or the residuals thereof.

In conjunction with a claim for non-service-connected pension 
benefits, the veteran was afforded a VA general medical 
examination in February 1968.  He indicated that he had 
sustained an inservice shrapnel wound to his back.  He also 
gave a history of undergoing a laminectomy in September 1966 
and a spinal fusion in June 1967.  There were no findings 
pertaining to any type of frostbite or cold weather injury.

The veteran filed a claim of service connection for frostbite 
of the feet in November 1993.

Medical records from the Wilkes-Barre VA Medical Center 
(VAMC) dated in May 1993 show that the veteran received 
evaluations and treatment for a heart problem.  He gave a 
history of undergoing a fusion of the lumbar spine in 1967.  
He indicated that he continued to suffer from back pain.  An 
x-ray of the lumbosacral spine showed rectification of the 
lumbar lordosis with multiple narrowed disc spaces 
throughout.  

Medical records from the Delaware Valley Hospital dated from 
May 1966 to June 1967 were also associated with the claims 
folder.  Those records show that the veteran was examined for 
complaints of low back pain, that he was diagnosed with 
herniated nucleus pulposus, and that a right lumbar 
laminectomy was performed in September 1966.  The records 
contained no findings pertaining to the veteran's alleged 
history of frostbite of the feet.  In fact, a physical 
examination conducted in September 1966 indicated that the 
veteran's skin had good texture and tone, and that there was 
no clubbing or edema of the extremities.  

By a rating action dated in November 1993, service connection 
for frostbite of the feet was denied.  The RO found there was 
no evidence establishing that the veteran was treated for 
frostbite in service.

The veteran filed a substantive appeal in May 1994.  Therein, 
he asserted that he suffered frozen feet during the Battle of 
the Bulge.  He opined that he might have lost his feet to 
frostbite were it not for him being struck by the shrapnel 
that caused his hospitalization.  In this regard, he reported 
receiving treatment for frostbite of the feet at the time he 
was hospitalized for his back injury.  He stated his problems 
with his feet had progressively worsened over the years.  

An April 1996 discharge summary from the Philadelphia VAMC 
was associated with the claims folder.  The summary indicated 
that the veteran underwent a left total-knee replacement in 
March 1996.  He was noted to have a history of degenerative 
joint disease, coronary artery disease with myocardial 
infarction, diabetes mellitus, and lumbar laminectomy.  There 
were no findings pertaining to his feet or frostbite

The veteran was afforded VA muscle and dermatology 
examinations in May 1998.  The reports of those examinations 
contained findings pertaining to the veteran's shell fragment 
wound of the back, dorsal spine, lumbar spine, and knees.   
No findings or conclusions were made with regard to his 
alleged cold weather injury.

In October 1998, service connection for frostbite of the feet 
was denied.  The RO determined that the veteran had yet to 
submit evidence that he currently suffered from frostbite of 
the feet or the residuals thereof.  A supplemental statement 
of the case was mailed to the veteran that same month.



II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The Court has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

In the instant case, what is initially lacking under 
Caluza/Savage tests is medical evidence that the veteran 
currently suffers from frostbite of the feet or the residuals 
of the alleged cold weather injury.  As was noted above, the 
veteran has submitted no medical evidence that he currently 
has a disability of the feet.  His opinion, standing alone, 
is insufficient to establish the presence of current chronic 
disability related to the frostbite that allegedly occurred 
during his military service.  There is no evidence that he is 
a medical professional.  Therefore, he lacks the expertise to 
render a medical opinion regarding the cause of the alleged 
foot problems.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Court has held, in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), that in the absence of proof of a present disability, 
there can be no valid claim for service connection.  An 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease, injury or 
exposure while on active service is mistaken, as Congress 
specifically limited entitlement to service connection to 
cases where there is resulting disability.  Accordingly, the 
veteran's claim of service connection for frostbite of the 
feet must be denied.  Should the veteran obtain medical 
evidence that he has a disability of the feet that a medical 
professional has attributed to his military service, such 
evidence may be a basis for reopening his claim.


ORDER

Entitlement to service connection for frostbite of the feet 
is denied.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 
1 Vet. App. 78 (1990).  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The appellant in the instant case has stated a well-grounded 
claim.  Thus, VA is obligated to assist him in the 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

The veteran was afforded a VA muscles examination in May 
1998.  That examination is inadequate for the purpose of 
evaluating his service-connected shell fragment wound of the 
right back.  The Court has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

In the present case, the VA examiner failed to identify the 
muscle group or groups that were impacted by the veteran's 
service-connected shell fragment wound.  The report of the 
May 1998 examination contained findings pertaining to range 
of motion loss of the dorsolumbar spine.  However, there was 
no indication as to whether this loss of range of motion was 
a manifestation of the veteran's service-connected shell 
fragment wound of the back or some other non-service-
connected condition.  In this regard, the Board notes that x-
rays of the thoracic spine showed the veteran to have mild 
degenerative osteoarthritis.  The Court has held that the 
Board, in rendering its final decision, must consider 
independent medical evidence in support of recorded findings, 
rather than provide its own medical judgment in the guise of 
a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The veteran should be afforded another VA muscles 
examination to determine the etiology of his thoracic spine 
disability.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
advised that failure to report, without good cause, for an 
examination scheduled in connection with a claim for an 
increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (1999).

Further, as referenced above, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining treatment records to 
which the veteran has referred.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Thus, as this matter is being Remanded 
for another VA muscles examination, the RO should obtain the 
veteran's current medical records pertaining to the treatment 
of his service-connected shell fragment wound of the back.

Finally, as part of his April 1993 claim for an increased 
evaluation, the veteran raised the claim of service 
connection for a disability of the lumbar spine.  He asserted 
that his current low back problems were attributable to his 
service-connected shell fragment wound of the back.  The RO 
denied this claim in November 1993.  The veteran received 
notice of this decision on November 22, 1993.  The veteran 
filed a notice of disagreement with this decision in May 
1994.  To date, there is no evidence that the appellant has 
been furnished a Statement of Case on the issue of service 
connection for a low back disability, to include as secondary 
to the service-connected residuals of a shell fragment wound 
of the right back.  As the filing of a notice of disagreement 
places a claim in appellate status, the Court has held that 
the RO's failure to issue a Statement of the Case is a 
procedural defect requiring remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 5 Vet. 
App. 127, 132 (1993).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected shell 
fragment wound of the right back since 
May 1993.  All records not already 
included in the claims folder should be 
obtained, to include those from the 
Wilkes-Barre VAMC, the Philadelphia VAMC, 
and any other identified VA medical 
facility.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The RO should schedule the veteran 
for special VA muscles examination.  The 
veteran should be properly notified of 
the date, time and place of the 
examination in writing.  A copy of the 
notification letter should be associated 
with the claims file.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  
Such tests as the examiner deems 
necessary should be performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  The examiner should fully 
describe the nature of the shell 
fragment wound residuals.  This 
should include a detailed account of 
the muscle(s) injured, the muscle 
group(s) involved, and the nature 
and extent of any functional 
impairment caused or aggravated by 
the shell fragment wound residuals.  
The examiner should set forth all 
findings of limitation of motion due 
to the shell fragment wound.  

b.  The examiner should describe in 
detail the veteran's service-
connected shell fragment wound scar.  
In doing so, the examiner should 
indicate whether the scar is poorly 
nourished with repeated ulceration, 
is tender and painful on objective 
demonstration, and whether the scar 
causes limitation of function. 

c.  The examiner should be asked to 
determine whether there is weakened 
movement, excess 


fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination. 

d.  The examiner should be asked to 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
involved muscles and/or joints are 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups. 

3.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case (SOC) on the issue entitlement 
to service connection for a low back 
disability, to include as secondary to 
the service-connected residuals of a 
shell fragment wound of the right back.  
The SOC should thoroughly discuss all 
evidence received since the November 1993 
decision including the findings of the 
May 1998 VA muscles examination.  In the 
event that the RO determines that service 
connection was previously denied in an 
April 1968 rating and that new and 
material evidence is now needed to reopen 
the claim, the RO should discuss whether 
the veteran received proper notice of the 
April 1968 denial.  The SOC should 
include citations to all 


pertinent regulations.  There should also 
be included with this document 
information concerning the need to file a 
substantive appeal to this issue if the 
Board is to address it.  A VA Form 9 
should be provided for the veteran's use. 
The veteran must be informed that he must 
file a substantive appeal to the SOC if 
he wishes the Board to consider the issue 
addressed therein.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC) and afforded a 
reasonable opportunity to respond.  The 
SSOC should include citation to all 
relevant regulatory provisions.  If 
appropriate, the SSOC should also include 
the provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



